DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 6/29/2021. Amendments to the title have overcome the specification objection. Claims 12, 14, and 16 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US PUB. 20080195564, herein Kojima) in view of Fadell et al (US PUB. 20120130547, herein Fadell) in further view of Gibiansky et al (US PUB. 20160110657, herein Gibiansky).

	Regarding claim 1, Kojima teaches A control apparatus, comprising: 
a central processing unit (CPU) (0052) configured to: 
determine, in the operation mode, that a probability of the control information is less than a determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation” Control information is lower than a threshold and is then displayed for a user to determine if this control should be implemented. This is done in an operation mode.), wherein 
the probability indicates certainty of the control information that is acquired in the control condition (0062 “when the obtained probability is smaller than the first threshold value Th1… this means that it is highly likely that the occupant will perform that setting operation”), 
and the control condition includes a current environmental condition (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”); 
output, in the operation mode, an inquiry to a user for control of an equipment based on the determination that the probability of the control information is less than the determined threshold, wherein the control information is information from the user for one of a start operation or a stop operation of the equipment (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation”, 0062 “When the occupant responds by performing an operation for approving the execution of the setting operation (for example, by depressing a designated operation button) through the A/C operation panel 59 or . 
and control, in the operation mode, the equipment based on the received response to the inquiry (0062 “When the occupant responds by performing an operation for approving the execution of the setting operation…the control information correcting unit 64 executes the setting operation.”)
Kojima does not teach receive, from a server, a correspondence relationship between values of a plurality of parameters and control information as learning data, wherein the correspondence relationship is received in a learning mode of the control apparatus, and the plurality of parameters corresponds to a determined facility; switch a control mode of the control apparatus from the learning mode to an operation mode in case a number of pieces of the learning data reaches a determined number; acquire, in the operation mode, the control information corresponding to a control condition, wherein the control information is acquired based on the received correspondence relationship; receive, in the operation mode, a response to the inquiry from the user, wherein the correspondence relationship between the control condition and the control information is determined based on the response to the inquiry.
Fadell teaches receive, from a server (0055, VSCU unit does the correspondence relationship learning and is based in a data center), a correspondence relationship between values of a plurality of parameters and control information as learning data (0040 “the VSCU unit quietly using multi-sensor technology to " learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, 0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be tracked over time” during a learning phase, parameters from a multi-sensor technology, which , 
wherein the correspondence relationship is received in a learning mode of the control apparatus (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled"”, 0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be tracked over time” 0040, learning occurs during a learning mode.), 
and the plurality of parameters corresponds to a determined facility (0045 “setpoint" or "temperature setpoint" refers to a target temperature setting of a temperature control system…home heating”); 
switch a control mode of the control apparatus from the learning mode to an operation mode (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled”, 0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage” Switching from learning mode to control mode occurs.) [in case a number of pieces of the learning data reaches a determined number]; 
acquire, in the operation mode, the control information corresponding to a control condition, wherein the control information is acquired based on the received correspondence relationship (0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be tracked over time”, 0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more ; 
receive, in the operation mode, a response to the inquiry from the user, wherein the correspondence relationship between the control condition and the control information is determined based on the response to the inquiry (0040 “an advanced user may be able to set a plurality of time-dependent temperature setpoints (i.e., scheduled setpoints) through thermostat interactions via the rotatable ring…the VSCU unit quietly using multi-sensor technology to "learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, 0068 “FIGS. 4A-D illustrate a dynamic user interface for encouraging reduced energy use according to a preferred embodiment. The method of FIGS. 4A-D are preferably incorporated into the time-to-temperature user interface method of FIGS. 3A-3K… Where, as in FIG. 4A, the heating setpoint is currently set to a value known to be within a first range known to be good or appropriate for energy conservation, a pleasing positive-reinforcement icon such as the green leaf 442 is displayed. As the user turns up the heat (see FIG. 4B) the green leaf continues to be displayed as long as the setpoint remains in that first range. However, as the user continues to turn up the setpoint to a value greater than the first range (see FIG. 4C), there is displayed a negatively reinforcing icon indicative of alarm, consternation, concern, or other somewhat negative emotion, such icon being, for example, a flashing red version 442' of the leaf, or a picture of a smokestack” 0011 user interactions with the device correspond to response to inquiry. Information such as the energy savings information provided by the user corresponds to the control information. This data has its correspondence relationship with the home’s heating and cooling environment. The home’s heating and cooling information corresponds to the control condition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima with the learning based thermostat teachings of Fadell because both 
Kojima and Fadell do not teach in case a number of pieces of the learning data reaches a determined number.
Gibiansky does teach switch a control mode of the control apparatus from the learning mode to an operation mode (control apparatus and the switching from a learning mode to an operation mode are taught by Kojima in combination with Fadell) in case a number of pieces of the learning data reaches a determined number (0088 “parameter optimization unit 240 to determine whether a machine learning method is likely to close the performance gap between it and another candidate machine learning method may vary based on the implementation. Examples of criteria include… the number of iterations performed (e.g. more likely to trigger a stop condition the more iterations have occurred”, number of iterations corresponds to the number of pieces of learning data since the number of iterations determines the number of pieces of learning data. This number is used to determine the ending of a learning mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima and the learning based thermostat teachings of Fadell with the machine learning parameter optimization teachings of Gibiansky because the cited references are all directed towards machine learning for parameter optimization and because Gibiansky teaches that by ending a machine learning mode this “may beneficially preserve computational resources by eliminating machine learning methods and associated tuning computations when it is unlikely that the machine learning method will provide the "best" (as defined by the observed measure of fitness) model.” (0088). 

Regarding claim 2, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
Kojima further teaches wherein the current environmental condition includes a parameter of the plurality of parameters (0068 “queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree” 0054 “Here, to determine the temperature, airflow level, etc. of the conditioned air, the controller 60 enters prescribed state information into an applicable probabilistic model and estimates the probability that the occupant performs a specific operation (for example, to lower the temperature setting, set the airflow level to maximum”.), 
and the control condition includes a value of the parameter included in the current environmental condition (0068 “queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree” temperature is a parameter).

Regarding claim 3, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2, 
Kojima further teaches wherein the current environmental condition includes the plurality of types of parameters (0068 “queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree” 0047 “a solar sensor 53 is mounted inside the passenger compartment at a position near the windshield in order to measure the intensity of solar radiation”), and 
the control condition includes the value of each of the plurality of parameters, included in the current environmental condition (0054 “Here, to determine the temperature, airflow level, etc. of the conditioned air, the controller 60 enters prescribed state information into an applicable probabilistic model and estimates the probability that the occupant performs a 

Regarding claim 5, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2.
Kojima further teaches wherein the parameter includes a temperature (0068 “queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree” temperature is a parameter).

Regarding claim 6, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2.
Fadell does teach wherein the parameter includes humidity (0131 “a humidity sensor”).

Regarding claim 7, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2. 
Fadell does teach wherein the parameter includes at least one of a date or time (0040 “user may be able to set a plurality of time-dependent temperature setpoints (i.e., scheduled setpoints)”).

Regarding claim 8, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2. 
Fadell further teaches wherein the parameter includes weather (0132 “This heuristic may use real-time and historic geographic weather trends and other factors combined with learned occupancy patterns to determine when the enclosure needs cooling or heating.”).

the control apparatus according to claim 2.
Fadell et al further teaches wherein the parameter includes a number of users located within a determined facility (0137 lines “an occupancy sensor disposed inside the housing and used to sense occupancy in the ROI”, Occupancy data from a sensor corresponds to number of users located in a predetermined facility. The room with the PIR sensor is the predetermined facility.).

Regarding claim 10, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2.
	Fadell et al further teaches wherein the parameter includes a time period of a user's stay in a determined facility (0041 lines 6-9, “Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away),”)

Regarding claim 11, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
	wherein the correspondence relationship between the control condition (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”) and the control information (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”) is determined based on machine learning (0009 “a learning unit which, by using the learned data, constructs a probabilistic model into which the state information is entered in order to calculate the probability of a vehicle occupant performing a specific setting operation”).

Regarding claim 13, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1, wherein the CPU is further configured to:
Kojima further teaches determine that the probability of the control information is one of equal to or greater than the determined threshold (0054 “If the probability is greater than a predetermined threshold value, the controller 60 automatically executes that specific operation.”); 
control the equipment in accordance with based on the control information (0054 “If the probability is greater than a predetermined threshold value, the controller 60 automatically executes that specific operation.”).

Regarding claim 15, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
Kojima further teaches wherein the current environmental condition includes at least one parameter of the plurality of parameters (0054 “Here, to determine the temperature, airflow level, etc. of the conditioned air, the controller 60 enters prescribed state information into an applicable probabilistic model and estimates the probability that the occupant performs a specific operation (for example, to lower the temperature setting, set the airflow level to maximum” 0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”);, 
and the control information is a target value regarding of the at least one parameter (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”). 

the control apparatus according to claim 1. 
Kojima further teaches wherein the current environmental condition includes at least one parameter of the plurality of parameters (0054, 0068), and the CPU (0052) is further configured to output the inquiry to the user regarding a target value of the at least one parameter ((0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant…occupant responds by performing an operation for approving the execution of the setting operation”).

Regarding claim 19, Kojima teaches A control method, comprising:
in a control apparatus (0052):
determining, in the operation mode, that a probability of control information is less than a determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation” Control information is lower than a threshold and is then displayed for a user to determine if this control should be implemented. This is done in an operation mode.), 
wherein the probability indicates certainty of the control information that is acquired in the control condition (0062 “when the obtained probability is smaller than the first threshold value Th1… this means that it is highly likely that the occupant will perform that setting operation”), 
and the control condition includes a current environmental condition (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”); 
outputting, in the operation mode, an inquiry to a user for control of an equipment based on the determination that the probability of the control information is less than the determined threshold, wherein the control information is information from the user for one of a start operation or a stop operation of the equipment (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation”, 0062 “When the occupant responds by performing an operation for approving the execution of the setting operation (for example, by depressing a designated operation button) through the A/C operation panel 59 or the like, the control information correcting unit 64 executes the setting operation.”, 0060 approving a setting operation starts an operation of an equipment).  
and controlling in the operation mode, the equipment based on the received response to the inquiry (0062 “When the occupant responds by performing an operation for approving the execution of the setting operation…the control information correcting unit 64 executes the setting operation.”)
Kojima does not teach in a control apparatus: receiving, from a server, a correspondence relationship between values of a plurality of parameters and control information as learning data, wherein the correspondence relationship is received in a learning mode of the control apparatus, and the plurality of parameters corresponds to a determined facility; switching a control mode of the control apparatus from the learning mode to an operation mode in case a number of pieces of the learning data reaches a determined number; acquiring, in the operation 
Fadell does teach 
receiving, from a server (0055, VSCU unit does the correspondence relationship learning and is based in a data center), a correspondence relationship between values of a plurality of parameters and control information as learning data (0040 “the VSCU unit quietly using multi-sensor technology to " learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, 0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be tracked over time” during a learning phase, parameters from a multi-sensor technology, which corresponds to a plurality of parameters, are learned to have a correspondence relationship with control information.),
wherein the correspondence relationship is received in a learning mode of the control apparatus (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled"”, 0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be tracked over time” 0040, learning occurs during a learning mode.), 
and the plurality of parameters corresponds to a determined facility (0045 “setpoint" or "temperature setpoint" refers to a target temperature setting of a temperature control system…home heating”); 
switching a control mode of the control apparatus from the learning mode to an operation mode (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled”, 0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage” Switching from learning mode to control mode occurs.) [in case a number of pieces of the learning data reaches a determined number];
acquiring, in the operation mode, the control information corresponding to a control condition, wherein the control information is acquired based on the received correspondence relationship (0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be tracked over time”, 0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage”);
receiving, in the operation mode, a response to the inquiry from the user, wherein the correspondence relationship between the control condition and the control information is determined based on the response to the inquiry (0040 “an advanced user may be able to set a plurality of time-dependent temperature setpoints (i.e., scheduled setpoints) through thermostat interactions via the rotatable ring…the VSCU unit quietly using multi-sensor technology to "learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, 0068 “FIGS. 4A-D illustrate a dynamic user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima with the learning based thermostat teachings of Fadell because both references are directed towards machine learning and its use in HVAC systems and because Fadell teachings allow for “it to be effective for a variety of different technological circumstances in home and business environments, thereby making the same VSCU unit readily saleable to a wide variety of customers” (0042).
Kojima and Fadell do not teach in case a number of pieces of the learning data reaches a determined number.
Gibiansky does teach switch a control mode of the control apparatus from the learning mode to an operation mode (control apparatus and the switching from a learning  in case a number of pieces of the learning data reaches a determined number (0088 “parameter optimization unit 240 to determine whether a machine learning method is likely to close the performance gap between it and another candidate machine learning method may vary based on the implementation. Examples of criteria include… the number of iterations performed (e.g. more likely to trigger a stop condition the more iterations have occurred”, number of iterations corresponds to the number of pieces of learning data since the number of iterations determines the number of pieces of learning data. This number is used to determine the ending of a learning mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima and the learning based thermostat teachings of Fadell with the machine learning parameter optimization teachings of Gibiansky because the cited references are all directed towards machine learning for parameter optimization and because Gibiansky teaches that by ending a machine learning mode this “may beneficially preserve computational resources by eliminating machine learning methods and associated tuning computations when it is unlikely that the machine learning method will provide the "best" (as defined by the observed measure of fitness) model.” (0088). 

Regarding claim 20, Kojima teaches A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: 
in a control apparatus (0052): 
determining, in the operation mode, that a probability of control information is less than a determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation” Control information is lower than a threshold and is then displayed for a user to determine if this control should be implemented. This is done in an operation mode.), 
wherein the probability indicates certainty of the control information that is acquired in the control condition (0062 “when the obtained probability is smaller than the first threshold value Th1… this means that it is highly likely that the occupant will perform that setting operation”), 
and the control condition includes a current environmental condition  (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”); 
outputting, in the operation mode, an inquiry to a user for control of an equipment based on the determination that the probability of the control information is less than the determined threshold, wherein the control information is information from the user for one of a start operation or a stop operation of the equipment (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation”, 0062 “When the occupant responds by performing an operation for approving the execution of the setting operation (for ; 
and controlling, in the operation mode, the equipment based on the received response to the inquiry (0062 “When the occupant responds by performing an operation for approving the execution of the setting operation…the control information correcting unit 64 executes the setting operation.”)
Kojima does not teach receiving, from a server, a correspondence relationship between values of a plurality of parameters and control information as learning data, wherein the correspondence relationship is received in a learning mode of the control apparatus, and the plurality of parameters corresponds to a determined facility; switching a control mode of the control apparatus from the learning mode to an operation mode in case a number of pieces of the learning data reaches a determined number; acquiring, in the operation mode, the control information corresponding to a control condition, wherein the control information is acquired based on the received correspondence relationship; receiving, in the operation mode, a response to the inquiry from the user, wherein the correspondence relationship between the control condition and the control information is determined based on the response to the inquiry;
Fadell does teach receiving, from a server (0055, VSCU unit does the correspondence relationship learning and is based in a data center), a correspondence relationship between values of a plurality of parameters and control information as learning data (0040 “the VSCU unit quietly using multi-sensor technology to " learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, 0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be , wherein 
the correspondence relationship is received in a learning mode of the control apparatus (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled"”, 0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be tracked over time” 0040, learning occurs during a learning mode.), 
and the plurality of parameters corresponds to a determined facility (0045 “setpoint" or "temperature setpoint" refers to a target temperature setting of a temperature control system…home heating”); 
switching a control mode of the control apparatus from the learning mode to an operation mode (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled”, 0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage” Switching from learning mode to control mode occurs.) [in case a number of pieces of the learning data reaches a determined number]; 
acquiring, in the operation mode, the control information corresponding to a control condition, wherein the control information is acquired based on the received correspondence relationship (0041 “The VSCU unit also "learns" about the users themselves through user interactions with the device…Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's ;
receiving, in the operation mode, a response to the inquiry from the user, wherein the correspondence relationship between the control condition and the control information is determined based on the response to the inquiry (0040 “an advanced user may be able to set a plurality of time-dependent temperature setpoints (i.e., scheduled setpoints) through thermostat interactions via the rotatable ring…the VSCU unit quietly using multi-sensor technology to "learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, 0068 “FIGS. 4A-D illustrate a dynamic user interface for encouraging reduced energy use according to a preferred embodiment. The method of FIGS. 4A-D are preferably incorporated into the time-to-temperature user interface method of FIGS. 3A-3K… Where, as in FIG. 4A, the heating setpoint is currently set to a value known to be within a first range known to be good or appropriate for energy conservation, a pleasing positive-reinforcement icon such as the green leaf 442 is displayed. As the user turns up the heat (see FIG. 4B) the green leaf continues to be displayed as long as the setpoint remains in that first range. However, as the user continues to turn up the setpoint to a value greater than the first range (see FIG. 4C), there is displayed a negatively reinforcing icon indicative of alarm, consternation, concern, or other somewhat negative emotion, such icon being, for example, a flashing red version 442' of the leaf, or a picture of a smokestack” 0011 user interactions with the device correspond to response to inquiry. Information such as the energy savings information provided by the user corresponds to the control information. This data has its correspondence relationship with the home’s heating and cooling environment. The home’s heating and cooling information corresponds to the control condition.)

Kojima and Fadell do not teach in case a number of pieces of the learning data reaches a determined number.
Gibiansky does teach switch a control mode of the control apparatus from the learning mode to an operation mode (control apparatus and the switching from a learning mode to an operation mode are taught by Kojima in combination with Fadell) in case a number of pieces of the learning data reaches a determined number (0088 “parameter optimization unit 240 to determine whether a machine learning method is likely to close the performance gap between it and another candidate machine learning method may vary based on the implementation. Examples of criteria include… the number of iterations performed (e.g. more likely to trigger a stop condition the more iterations have occurred”, number of iterations corresponds to the number of pieces of learning data since the number of iterations determines the number of pieces of learning data. This number is used to determine the ending of a learning mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima and the learning based thermostat teachings of Fadell with the machine learning parameter optimization teachings of Gibiansky because the cited references are all directed towards machine learning for parameter optimization and because Gibiansky teaches . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US PUB. 20080195564, herein Kojima) in view of Fadell et al (US PUB. 20120130547, herein Fadell) in further view of Gibiansky et al (US PUB. 20160110657, herein Gibiansky) in further view of Lee et al (US PUB. 20160054021, herein Lee).

Regarding claim 4, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 3.
Kojima, Fadell, and Gibiansky do not explicitly teach wherein the control condition is that values of the plurality of parameters are respectively the same as current values of the plurality of parameters included in the current environmental condition.
Lee does teach wherein the control condition is that values of the plurality of parameters are respectively the same as current values of the plurality of parameters included in the current environmental condition (0065 “the temperature control apparatus 100 may perform such retrieval according to each weather factor. Namely, time-based set temperature average values may be obtained respectively for an outside temperature, humidity, the amount of sunshine, the intensity of radiant heat, an air current, a wind speed,…calculate a final set temperature of the air handling unit” 0036 lines 1-5, “The temperature control apparatus 100 may schedule the operation of the indoor equipment 120, e.g., a set temperature of the air handling unit” The temperature control apparatus controls the air handling unit to reach a set temperature. The set temperature is calculated using a plurality of parameters. When the air 
	It would have been obvious to one of ordinary skill in the art before the effective filing to have modified the predicting control techniques of Kojima, the machine learning control techniques for an HVAC system teachings of Fadell and the machine learning optimization system of Gibiansky with the setting of a temperature based on weather factor of Lee et al because all the references are directed towards optimization of parameters and because Lee further teaches “a need exists for a method and an apparatus for scheduling a set temperature of an air handling unit” (0006).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US PUB. 20080195564, herein Kojima) in view of Fadell et al (US PUB. 20120130547, herein Fadell) in further view of Gibiansky et al (US PUB. 20160110657, herein Gibiansky) in view of Meier et al (US PUB. 20150217449).

Regarding claim 18, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
Kojima teaches the CPU (0052)
However, Kojima does not explicitly teach wherein the CPU is further configured to output the inquiry to the user through sound.
Meier et al does teach wherein the CPU is further configured to output the inquiry to the user through sound (0094 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing to have modified the predicting control techniques of Kojima, the machine learning control techniques for an HVAC system teachings of Fadell and the machine learning optimization system of Gibiansky with the alert sound teachings of Meier et al because the cited references 

Relevant Prior Art
Phillipps et al (US PUB. 20140372346) has been deemed relevant prior art since it is focused on optimizing machine learning.
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that Fadell does not teach that the energy savings settings are not input the by the user and therefore, Fadell cannot possibly teach or suggest a relationship between the home’s heating and cooling environment and control information input by the user based on the time dependent setpoints input by the user such that the time dependent setpoints are received by the VSCU as a response from the user to any inquiry or control signal being sent to the user. 
However, as shown in the rejection of claims 1, 19 and 20, Fadell does teach that the energy savings settings are inputted by the user since users are able to input time-to-temperature setpoints that express how appropriate those setpoints are in regards to energy conservation (0069, figs 3 and 4). Users determining setpoints with indications of the energy savings correspond to energy savings settings that are inputted by the user since the user setpoint determines energy savings settings and thus are inputted by the user under broadest reasonable interpretation (id.)
Therefore, claims 1, 19 and 20 and their dependent claims are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116